
	
		II
		Calendar No. 155
		111th CONGRESS
		1st Session
		S. 728
		[Report No. 111–71]
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 2, 2009
			Reported under authority of the order of the Senate of
			 August 7, 2009, by Mr. Akaka, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to
		  enhance veterans' insurance benefits, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Veterans' Benefits Enhancement Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reference to title 38, United
				States Code.
					TITLE I—Insurance
				matters
					Sec. 101. Level-premium term life
				insurance for veterans with service-connected disabilities.
					Sec. 102. Supplemental insurance for
				totally disabled veterans.
					Sec. 103. Expansion of individuals
				qualifying for retroactive benefits from traumatic injury protection coverage
				under Servicemembers' Group Life Insurance.
					Sec. 104. Enhancement of veterans'
				mortgage life insurance.
					Sec. 105. Adjustment of coverage of
				dependents under Servicemembers' Group Life Insurance.
					TITLE II—Compensation and
				pension matters
					Sec. 201. Cost-of-living increase for
				temporary dependency and indemnity compensation payable for surviving spouses
				with dependent children under the age of 18.
					Sec. 202. Eligibility of veterans 65
				years of age or older for service pension for a period of war.
					Sec. 203. Adjustments in amounts of
				dependency and indemnity compensation payable to disabled surviving spouses and
				to parents of deceased veterans.
					Sec. 204. Increase and
				annual adjustment in limitation on pension payable to hospitalized veterans and
				others.
					TITLE III—Burial and
				memorial matters
					Sec. 301. Supplemental benefits for
				veterans for funeral and burial expenses.
					Sec. 302. Supplemental plot
				allowances.
					TITLE IV—Other
				matters
					Sec. 401. Eligibility of disabled
				veterans and members of the Armed Forces with severe burn injuries for
				automobiles and adaptive equipment.
					Sec. 402. Supplemental assistance for
				providing automobiles or other conveyances to certain disabled
				veterans.
				
			2.Reference to title 38, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
		IInsurance matters
			101.Level-premium term life insurance for
			 veterans with service-connected disabilities
				(a)In generalChapter 19 is amended by inserting after
			 section 1922A the following new section:
					
						1922B.Level-premium term life insurance for
				veterans with service-connected disabilities
							(a)In generalIn accordance with the provisions of this
				section, the Secretary shall grant insurance to each eligible veteran who seeks
				such insurance against the death of such veteran occurring while such insurance
				is in force.
							(b)Eligible veteransFor purposes of this section, an eligible
				veteran is any veteran less than 65 years of age who has a service-connected
				disability.
							(c)Amount of insurance(1)Subject to paragraph (2), the amount of
				insurance granted an eligible veteran under this section shall be $50,000 or
				such lesser amount as the veteran shall elect. The amount of insurance so
				elected shall be evenly divisible by $10,000.
								(2)The aggregate amount of insurance of an
				eligible veteran under this section, section 1922 of this title, and section
				1922A of this title may not exceed $50,000.
								(d)Reduced amount for veterans age 70 or
				olderIn the case of a
				veteran insured under this section who turns age 70, the amount of insurance of
				such veteran under this section after the date such veteran turns age 70 shall
				be the amount equal to 20 percent of the amount of insurance of the veteran
				under this section as of the day before such date.
							(e)Premiums(1)Premium rates for insurance under this
				section shall be based on the 2001 Commissioners Standard Ordinary Basic Table
				of Mortality and interest at the rate of 4.5 per centum per annum.
								(2)The amount of the premium charged a veteran
				for insurance under this section may not increase while such insurance is in
				force for such veteran.
								(3)The Secretary may not charge a premium for
				insurance under this section for a veteran as follows:
									(A)A veteran who has a service-connected
				disability rated as total and is eligible for a waiver of premiums under
				section 1912 of this title.
									(B)A veteran who is 70 years of age or
				older.
									(4)Insurance granted under this section shall
				be on a nonparticipating basis and all premiums and other collections therefor
				shall be credited directly to a revolving fund in the Treasury of the United
				States, and any payments on such insurance shall be made directly from such
				fund. Appropriations to such fund are hereby authorized.
								(5)Administrative costs to the Government for
				the costs of the program of insurance under this section shall be paid from
				premiums credited to the fund under paragraph (4), and payments for claims
				against the fund under paragraph (4) for amounts in excess of amounts credited
				to such fund under that paragraph (after such administrative costs have been
				paid) shall be paid from appropriations to the fund.
								(f)Application requiredAn eligible veteran seeking insurance under
				this section shall file with the Secretary an application therefor. Such
				application shall be filed not later than the earlier of—
								(1)the end of the two-year period beginning on
				the date on which the Secretary notifies the veteran that the veteran has a
				service-connected disability; and
								(2)the end of the 10-year period beginning on
				the date of the separation of the veteran from the Armed Forces, whichever is
				earlier.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 19 is amended by inserting after the item related to section 1922A the
			 following new item:
					
						
							1922B. Level-premium
				term life insurance for veterans with service-connected
				disabilities.
						
						.
				(c)Exchange of service disabled veterans'
			 insuranceDuring the one-year
			 period beginning on the effective date of this section under subsection (d),
			 any veteran insured under section 1922 of title 38, United States Code, who is
			 eligible for insurance under section 1922B of such title (as added by
			 subsection (a)), may exchange insurance coverage under such section 1922 for
			 insurance coverage under such section 1922B.
				(d)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on April 1, 2010.
				102.Supplemental insurance for totally disabled
			 veterans
				(a)In generalSection 1922A(a) is amended by striking
			 $20,000 and inserting $30,000.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on January 1, 2010.
				103.Expansion of individuals qualifying for
			 retroactive benefits from traumatic injury protection coverage under
			 Servicemembers' Group Life Insurance
				(a)In generalParagraph (1) of section 501(b) of the
			 Veterans' Housing Opportunity and Benefits Improvement Act of 2006 (Public Law
			 109–233; 120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking ,
			 if, as determined by the Secretary concerned, that loss was a direct result of
			 a traumatic injury incurred in the theater of operations for Operation Enduring
			 Freedom or Operation Iraqi Freedom.
				(b)Conforming amendmentThe heading of such section is amended by
			 striking in Operation
			 Enduring Freedom and Operation Iraqi Freedom.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2010.
				104.Enhancement of veterans' mortgage life
			 insuranceSection 2106(b) is
			 amended by striking $90,000 and inserting $150,000, or
			 $200,000 after January 1, 2012,.
			105.Adjustment of
			 coverage of dependents under Servicemembers' Group Life InsuranceClause (ii) of section 1968(a)(5)(B) is
			 amended to read as follows:
				
					(ii)120 days after
				the date of the member's separation or release from the uniformed services;
				or
					.
			IICompensation and pension matters
			201.Cost-of-living increase for temporary
			 dependency and indemnity compensation payable for surviving spouses with
			 dependent children under the age of 18Section 1311(f) is amended by adding at the
			 end the following new paragraph:
				
					(5)Whenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i) of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
				benefit amounts, increase the amount payable under paragraph (1), as such
				amount was in effect immediately prior to the date of such increase in benefit
				amounts, by the same percentage as the percentage by which such benefit amounts
				are increased. Any increase in a dollar amount under this paragraph shall be
				rounded down to the next lower whole dollar
				amount.
					.
			202.Eligibility of veterans 65 years of age or
			 older for service pension for a period of war
				(a)In
			 generalSection 1513 is
			 amended—
					(1)in subsection (a), by striking by
			 section 1521 and all that follows and inserting by subsection
			 (b), (c), (f)(1), (f)(5), or (g) of that section, as the case may be and as
			 increased from time to time under section 5312 of this title.;
					(2)by redesignating subsection (b) as
			 subsection (c); and
					(3)by inserting after subsection (a) the
			 following new subsection (b):
						
							(b)The conditions in subsections (h) and (i)
				of section 1521 of this title shall apply to determinations of income and
				maximum payments of pension for purposes of this
				section.
							.
					(b)ApplicationThe
			 amendments made by this section shall apply with respect to claims for pensions
			 filed on or after the date of the enactment of this Act.
				203.Adjustments in
			 amounts of dependency and indemnity compensation payable to disabled surviving
			 spouses and to parents of deceased veterans
				(a)Increase in DIC
			 payable to disabled surviving spousesSection 1311 is
			 amended—
					(1)in subsection (c),
			 by striking $271 and inserting $325; and
					(2)in subsection (d),
			 by striking $128 and inserting $146.
					(b)Increase in
			 certain DIC amounts payable to parents
					(1)In
			 generalSection 1315 is amended—
						(A)in subsection
			 (b)—
							(i)in paragraph (1),
			 by striking $163 and inserting $661; and
							(ii)in paragraph (2),
			 by striking $5 monthly and inserting $100 monthly, as
			 increased from time to time under section 5312 of this title;
							(B)in subsection
			 (c)(2), by striking $5 monthly and inserting $100
			 monthly, as increased from time to time under section 5312 of this
			 title;
						(C)in subsection
			 (d)(2), by striking $5 monthly and inserting $100
			 monthly, as increased from time to time under section 5312 of this
			 title; and
						(D)in subsection (g),
			 by striking $85 and inserting $395.
						(2)Additional
			 amount payable to housebound parentsSuch section is further
			 amended by adding at the end the following new subsection:
						
							(h)The monthly rate
				of dependency and indemnity compensation payable to a parent shall be increased
				by $146, as increased from time to time under section 5312 of this title, if
				such parent—
								(1)is, by reason of
				disability, permanently housebound; and
								(2)does not qualify
				for an increase in dependency and indemnity compensation under subsection (g)
				of this
				section.
								.
					(c)Codification of
			 increase in rates of DIC payable to parentsSection 1315 is further amended—
					(1)in subsection
			 (b)(3), by striking $4,038 and inserting
			 $13,456;
					(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking $115 and inserting $412; and
						(B)in paragraph (3),
			 by striking $4,038 and inserting $13,456;
			 and
						(3)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking $109 and inserting $387; and
						(B)in paragraph (3),
			 by striking $5,430 and inserting $18,087.
						(d)Technical
			 amendmentSubsection (f)(1)(A) of such section 1315 is amended by
			 striking the six-months' death gratuity and inserting
			 death gratuity payments by the Secretary concerned under sections 1475
			 through 1480 of title 10 (including payments under section 307 of the Persian
			 Gulf Conflict Supplemental Authorization and Personnel Benefits Act of 1991
			 (Public Law 102–25; 105 Stat. 82; 10 U.S.C. 1478 note)).
				(e)Cost-of-living
			 adjustmentsSection 5312(b)(1) is amended by striking the
			 monthly rate provided in subsection (g), of section 1315 of this title
			 and inserting the monthly rates provided in subsections (g) and (h), of
			 section 1315 of this title, the minimum monthly amounts of dependency and
			 indemnity compensation payable to parents under subsections (b)(2), (c)(2), and
			 (d)(2) of such section,.
				(f)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall take effect on
			 October 1, 2009, and shall apply with respect to dependency and indemnity
			 compensation payable for months beginning on or after that date.
					(2)Prohibition on
			 cola in fiscal year 2010No increase shall be made under section
			 5312(b)(1) of title 38, United States Code, in the minimum monthly amounts of
			 dependency and indemnity compensation payable under subsections (b)(2), (c)(2),
			 and (d)(2) of section 1315 of such title (as amended by subsection (b)(1) of
			 this section) during fiscal year 2010.
					204.Increase and annual
			 adjustment in limitation on pension payable to hospitalized veterans and
			 others
				(a)Increase and
			 annual adjustment
					(1)In
			 generalSection 5503 is amended—
						(A)in subsection
			 (a)(1)—
							(i)in subparagraph
			 (A), by striking $90 per month and inserting $100 per
			 month, as increased from time to time under section 5312 of this
			 title,; and
							(ii)in subparagraphs
			 (B) and (C), by striking $90 per month each place it appears and
			 inserting $100 per month, as so increased,; and
							(B)in subsection
			 (d)(2), by striking $90 per month and inserting $100 per
			 month, as increased from time to time under section 5312 of this
			 title,.
						(2)Annual
			 adjustmentSection 5312(b)(1) is amended by striking
			 5507(c)(2)(D) and and inserting 5503, 5507(c)(2)(D),
			 and.
					(b)Applicability of
			 limitation to pension payable to certain children of veterans of a period of
			 warSection 5503(d)(5) is amended—
					(1)by inserting
			 (A) after (5); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)The provisions of
				this subsection shall also apply with respect to a child entitled to pension
				under section 1542 of this title in the same manner as they apply to a veteran
				having neither spouse nor
				child.
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect
			 October 1, 2009. However no adjustment shall be made during fiscal year 2010
			 under section 5312(b)(1) of title 38, United States Code (as amended by
			 subsection (a)(2)), in the limitation under section 5503 of title 38, United
			 States Code (as amended by subsections (a)(1) and (b)), on amounts of pension
			 payable to veterans and others.
				IIIBurial and memorial matters
			301.Supplemental benefits for veterans for
			 funeral and burial expenses
				(a)Funeral expenses
					(1)In generalChapter 23 is amended by inserting after
			 section 2302 the following new section:
						
							2302A.Funeral expenses: supplemental
				benefits
								(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2302(a) of this title, the Secretary is also
				authorized and directed to pay the recipient of such payment a supplemental
				payment under this section for the cost of such burial and funeral.
									(2)No supplemental payment shall be made under
				this subsection if the Secretary has expended all funds that were specifically
				provided for purposes of this subsection in an appropriations Act.
									(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $900 (as adjusted from time to time
				under subsection (c)).
								(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2009, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
									(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
									(2)the sum of the amount described in section
				2302(a) of this title and the amount under paragraph (1), multiplied by the
				percentage by which—
										(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
										(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
										(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
										(A)the amount of funding that would be
				necessary to provide supplemental payments under this section to all eligible
				recipients for the remainder of the fiscal year in which such an estimate is
				made; and
										(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental payments under
				this section in the next fiscal year.
										(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
									(3)The dates described in this paragraph are
				the following:
										(A)April 1 of each year.
										(B)July 1 of each year.
										(C)September 1 of each year.
										(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
										(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
									(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
									(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2302 the
			 following new item:
						
							
								2302A. Funeral expenses:
				supplemental
				benefits.
							
							.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2302A of title 38,
			 United States Code (as added by this subsection).
					(b)Death from service-connected
			 disability
					(1)In generalChapter 23 is amended by inserting after
			 section 2307 the following new section:
						
							2307A.Death from service-connected disability:
				supplemental benefits for burial and funeral expenses
								(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2307(1) of this title, the Secretary is also
				authorized and directed to pay the recipient of such payment a supplemental
				payment under this section for the cost of such burial and funeral.
									(2)No supplemental payment shall be made under
				this subsection if the Secretary has expended all funds that were specifically
				provided for purposes of this subsection in an appropriations Act.
									(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $2,100 (as adjusted from time to
				time under subsection (c)).
								(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2009, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
									(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
									(2)the sum of the amount described in section
				2307(1) of this title and the amount under paragraph (1), multiplied by the
				percentage by which—
										(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
										(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
										(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
										(A)the amount of funding that would be
				necessary to provide supplemental payments under this section to all eligible
				recipients for the remainder of the fiscal year in which such an estimate is
				made; and
										(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental payments under
				this section in the next fiscal year.
										(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
									(3)The dates described in this paragraph are
				the following:
										(A)April 1 of each year.
										(B)July 1 of each year.
										(C)September 1 of each year.
										(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
										(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
									(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
									(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2307 the
			 following new item:
						
							
								2307A. Death from
				service-connected disability: supplemental benefits for burial and funeral
				expenses.
							
							.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2307A of title 38,
			 United States Code (as added by this subsection).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, and shall apply with respect
			 to deaths occurring on or after that date.
				302.Supplemental plot allowances
				(a)In generalChapter 23 is amended by inserting after
			 section 2303 the following new section:
					
						2303A.Supplemental plot allowance
							(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2303(a)(1)(A) of this title, or for the
				burial of a veteran under paragraph (1) or (2) of section 2303(b) of this
				title, the Secretary is also authorized and directed to pay the recipient of
				such payment a supplemental payment under this section for the cost of such
				burial and funeral or burial, as applicable.
								(2)No supplemental plot allowance payment
				shall be made under this subsection if the Secretary has expended all funds
				that were specifically provided for purposes of this subsection in an
				appropriations Act.
								(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $445 (as adjusted from time to time
				under subsection (c)).
							(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2009, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
								(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
								(2)the sum of the amount described in section
				2303(a)(1)(A) of this title and the amount under paragraph (1), multiplied by
				the percentage by which—
									(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
									(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
									(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
									(A)the amount of funding that would be
				necessary to provide supplemental plot allowance payments under this section to
				all eligible recipients for the remainder of the fiscal year in which such an
				estimate is made; and
									(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental plot allowance
				payments under this section in the next fiscal year.
									(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
								(3)The dates described in this paragraph are
				the following:
									(A)April 1 of each year.
									(B)July 1 of each year.
									(C)September 1 of each year.
									(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
									(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
								(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
								(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2303 the
			 following new item:
					
						
							2303A. Supplemental plot
				allowance.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, and shall apply with respect
			 to deaths occurring on or after that date.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2303A of title 38,
			 United States Code (as added by subsection (a)).
				IVOther matters
			401.Eligibility of disabled veterans and
			 members of the Armed Forces with severe burn injuries for automobiles and
			 adaptive equipment
				(a)EligibilityParagraph (1) of section 3901 is
			 amended—
					(1)in subparagraph (A)—
						(A)in the matter preceding clause (i), by
			 striking or (iii) below and inserting (iii), or
			 (iv); and
						(B)by adding at the end the following new
			 clause:
							
								(iv)A severe burn injury (as determined
				pursuant to regulations prescribed by the
				Secretary).
								;
				and
						(2)in subparagraph (B), by striking or
			 (iii) and inserting (iii), or (iv).
					(b)Stylistic amendmentsSuch section is further amended—
					(1)in the matter preceding paragraph (1), by
			 striking chapter— and inserting chapter:;
					(2)in paragraph (1)—
						(A)in the matter preceding subparagraph (A),
			 by striking means— and inserting means the
			 following:;
						(B)in subparagraph (A)—
							(i)in the matter preceding clause (i), by
			 striking any veteran and inserting Any
			 veteran;
							(ii)in clauses (i) and (ii), by striking the
			 semicolon at the end and inserting a period; and
							(iii)in clause (iii), by striking
			 or and inserting a period; and
							(C)in subparagraph (B), by striking any
			 member and inserting Any member.
						402.Supplemental assistance for providing
			 automobiles or other conveyances to certain disabled veterans
				(a)In generalChapter 39 is amended by inserting after
			 section 3902 the following new section:
					
						3902A.Supplemental assistance for providing
				automobiles or other conveyances
							(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the purchase of
				an automobile or other conveyance for an eligible person under section 3902 of
				this title, the Secretary is also authorized and directed to pay the recipient
				of such payment a supplemental payment under this section for the cost of such
				purchase.
								(2)No supplemental payment shall be made under
				this subsection if the Secretary has expended all funds that were specifically
				provided for purposes of this subsection in an appropriations Act.
								(b)Amount of supplemental
				paymentSupplemental payment
				required by subsection (a) is equal to the excess of—
								(1)the payment which would be determined under
				section 3902 of this title if the amount described in section 3902 of this
				title were increased to the adjusted amount described in subsection (c),
				over
								(2)the payment determined under section 3902
				of this title without regard to this section.
								(c)Adjusted amountThe adjusted amount is $22,484 (as adjusted
				from time to time under subsection (d)).
							(d)Adjustment(1)Effective on October 1 of each year
				(beginning in 2009), the Secretary shall increase the adjusted amount described
				in subsection (c) to an amount equal to 80 percent of the average retail cost
				of new automobiles for the preceding calendar year.
								(2)The Secretary shall establish the method
				for determining the average retail cost of new automobiles for purposes of this
				subsection. The Secretary may use data developed in the private sector if the
				Secretary determines the data is appropriate for purposes of this
				subsection.
								(e)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
									(A)the amount of funding that would be
				necessary to provide supplemental payment under this section for every eligible
				person for the remainder of the fiscal year in which such an estimate is made;
				and
									(B)the amount that Congress would need to
				appropriate to provide every eligible person with supplemental payment under
				this section in the next fiscal year.
									(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
								(3)The dates described in this paragraph are
				the following:
									(A)April 1 of each year.
									(B)July 1 of each year.
									(C)September 1 of each year.
									(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
									(f)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
								(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
								(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 3902 the
			 following new item:
					
						
							3902A. Supplemental
				assistance for providing automobiles or other
				conveyances.
						
						.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 3902A of title 38,
			 United States Code (as added by subsection (a)).
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, and shall apply with respect
			 to payments made in accordance with section 3902 of title 38, United States
			 Code, on or after that date.
				1.Short title; table of contents
				(a)Short titleThis Act may be cited as the
			 Veterans' Benefits Enhancement Act of
			 2009.
				(b)Table of contentsThe table of contents for this Act is as
			 follows:
					
						Sec. 1. Short title; table of
				contents.
						Sec. 2. Reference to title 38, United States
				Code.
						TITLE I—Insurance matters
						Sec. 101. Increase in amount of supplemental
				insurance for totally disabled veterans.
						Sec. 102. Adjustment of coverage of dependents
				under Servicemembers' Group Life Insurance.
						Sec. 103. Expansion of
				individuals qualifying for retroactive benefits from traumatic injury
				protection coverage under Servicemembers' Group Life Insurance.
						Sec. 104. Consideration of loss
				of dominant hand in prescription of schedule of severity of traumatic injury
				under Servicemembers' Group Life Insurance.
						Sec. 105. Enhancement of
				veterans' mortgage life insurance.
						TITLE II—Compensation and pension
				matters
						Sec. 201. Cost-of-living
				increase for temporary dependency and indemnity compensation payable for
				surviving spouses with dependent children under the age of 18.
						Sec. 202. Eligibility of veterans 65 years of
				age or older for service pension for a period of war.
						Sec. 203. Clarification of
				additional requirements for consideration to be afforded time, place, and
				circumstances of service in determinations regarding service-connected
				disabilities.
						Sec. 204. Extension of reduced
				pension for certain veterans covered by Medicaid plans for services furnished
				by nursing facilities.
						Sec. 205. Enhancement of
				disability compensation for certain disabled veterans with difficulties using
				prostheses and disabled veterans in need of regular aid and attendance for
				residuals of traumatic brain injury.
						Sec. 206. Commencement of
				period of payment of original awards of compensation for veterans retired or
				separated from the uniformed services for catastrophic disability.
						Sec. 207. Applicability of
				limitation to pension payable to certain children of veterans of a period of
				war.
						Sec. 208. Payment of dependency
				and indemnity compensation to survivors of former prisoners of war who died on
				or before September 30, 1999.
						TITLE III—Readjustment and
				related benefit matters
						Sec. 301. Repeal of limitation
				on number of veterans enrolled in programs of independent living services and
				assistance.
						Sec. 302. Eligibility of disabled veterans and
				members of the Armed Forces with severe burn injuries for automobiles and
				adaptive equipment.
						Sec. 303. Enhancement of
				automobile assistance allowance for veterans.
						Sec. 304. Payment of unpaid
				balances of Department of Veterans Affairs guaranteed loans.
						TITLE IV—Employment and
				reemployment rights of members of the Uniformed Services
						Sec. 401. Waiver of sovereign
				immunity under the 11th Amendment with respect to enforcement of
				USERRA.
						Sec. 402. Clarifying the
				definition of successor in interest.
						Sec. 403. Clarifying that
				USERRA prohibits wage discrimination against members of the Armed
				Forces.
						Sec. 404. Requirement that
				Federal agencies provide notice to contractors of potential USERRA
				obligations.
						Sec. 405. Comptroller General
				of the United States study on effectiveness of Federal programs of education
				and outreach on employer obligations under USERRA.
						Sec. 406. Technical
				amendments.
						TITLE V—Burial and memorial matters
						Sec. 501. Supplemental benefits for veterans
				for funeral and burial expenses.
						Sec. 502. Supplemental plot
				allowances.
						TITLE VI—Other matters
						Sec. 601. National Academies
				review of best treatments for Gulf War Illness.
						Sec. 602. Extension of National
				Academy of Sciences reviews and evaluations regarding illness and service in
				Persian Gulf War.
						Sec. 603. Extension of
				authority for regional office in Republic of the Philippines.
						Sec. 604. Aggregate amount of
				educational assistance available to individuals who receive both survivors' and
				dependents educational assistance and other veterans and related educational
				assistance.
						Sec.
				605. Technical
				correction.
					
				2.Reference to title 38, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
			IInsurance matters
			101.Increase in amount of supplemental
			 insurance for totally disabled veteransSection 1922A(a) is amended by striking
			 $20,000 and inserting $30,000.
			102.Adjustment of
			 coverage of dependents under Servicemembers' Group Life InsuranceClause (ii) of section 1968(a)(5)(B) is
			 amended to read as follows:
				
					(ii)(I)in the case of a member
				of the Ready Reserve of a uniformed service who meets the qualifications set
				forth in subparagraph (B) or (C) of section 1965(5) of this title, 120 days
				after separation or release from such assignment; or
						(II)in the
				case of any other member of the uniformed services, 120 days after the date of
				the member's separation or release from the uniformed services;
				or
						.
			103.Expansion of individuals qualifying for
			 retroactive benefits from traumatic injury protection coverage under
			 Servicemembers' Group Life Insurance
				(a)In generalParagraph (1) of section 501(b) of the
			 Veterans' Housing Opportunity and Benefits Improvement Act of 2006 (Public Law
			 109–233; 120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking ,
			 if, as determined by the Secretary concerned, that loss was a direct result of
			 a traumatic injury incurred in the theater of operations for Operation Enduring
			 Freedom or Operation Iraqi Freedom.
				(b)Conforming amendmentThe heading of such section is amended by
			 striking in Operation
			 Enduring Freedom and Operation Iraqi Freedom.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2010.
				104.Consideration of
			 loss of dominant hand in prescription of schedule of severity of traumatic
			 injury under Servicemembers' Group Life Insurance
				(a)In
			 generalSection 1980A(d) is
			 amended—
					(1)by striking Payments under
			 and inserting (1) Payments under; and
					(2)by adding at the end the
			 following new paragraph:
						
							(2)As
				the Secretary considers appropriate, the schedule required by paragraph (1) may
				distinguish in specifying payments for qualifying losses between the severity
				of a qualifying loss of a dominant hand and a qualifying loss of a nondominant
				hand.
							.
					(b)Payments for qualifying
			 losses incurred before date of enactment
					(1)In
			 generalThe Secretary of Veterans Affairs shall prescribe in
			 regulations mechanisms for payments under section 1980A of title 38, United
			 States Code, for qualifying losses incurred before the date of the enactment of
			 this Act by reason of the requirements of paragraph (2) of subsection (d) of
			 such section (as added by subsection (a)(2) of this section).
					(2)Qualifying loss
			 definedIn this subsection, the term qualifying loss
			 means—
						(A)a loss specified in the
			 second sentence of subsection (b)(1) of section 1980A of title 38, United
			 States Code; and
						(B)any other loss specified
			 by the Secretary of Veterans Affairs pursuant to the first sentence of that
			 subsection.
						105.Enhancement of veterans' mortgage life
			 insurance
				(a)In
			 generalSection 2106(b) is
			 amended by striking $90,000 and inserting $150,000, or
			 $200,000 after January 1, 2012,.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2010.
				IICompensation and pension matters
			201.Cost-of-living increase for temporary
			 dependency and indemnity compensation payable for surviving spouses with
			 dependent children under the age of 18Section 1311(f) is amended—
				(1)in paragraph (1), by inserting (as
			 increased from time to time under paragraph (4)) after
			 $250;
				(2)by redesignating paragraph (4) as paragraph
			 (5); and
				(3)by inserting after paragraph (3) the
			 following new paragraph (4):
					
						(4)Whenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i) of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
				benefit amounts, increase the amount payable under paragraph (1), as such
				amount was in effect immediately prior to the date of such increase in benefit
				amounts, by the same percentage as the percentage by which such benefit amounts
				are increased. Any increase in a dollar amount under this paragraph shall be
				rounded down to the next lower whole dollar
				amount.
						.
				202.Eligibility of veterans 65 years of age or
			 older for service pension for a period of war
				(a)In
			 generalSection 1513 is
			 amended—
					(1)in subsection (a), by striking by
			 section 1521 and all that follows and inserting by subsection
			 (b), (c), (f)(1), (f)(5), or (g) of that section, as the case may be and as
			 increased from time to time under section 5312 of this title.;
					(2)by redesignating subsection (b) as
			 subsection (c); and
					(3)by inserting after subsection (a) the
			 following new subsection (b):
						
							(b)The conditions in subsections (h) and (i)
				of section 1521 of this title shall apply to determinations of income and
				maximum payments of pension for purposes of this
				section.
							.
					(b)ApplicabilityThe
			 amendments made by this section shall apply with respect to any claim for
			 pension filed on or after the date of the enactment of this Act.
				203.Clarification of
			 additional requirements for consideration to be afforded time, place, and
			 circumstances of service in determinations regarding service-connected
			 disabilities
				(a)In
			 generalSubsection (a) of
			 section 1154 is amended to read as follows:
					
						(a)The Secretary shall
				include in the regulations pertaining to service-connection of disabilities the
				following:
							(1)Provisions requiring
				that, in each case where a veteran is seeking service-connection for any
				disability, due consideration shall be given to the places, types, and
				circumstances of such veteran's service as shown by—
								(A)such veteran's service
				record;
								(B)the official history of
				each organization in which such veteran served;
								(C)such veteran's medical
				records; and
								(D)all pertinent medical and
				lay evidence.
								(2)Provisions generally
				recognizing circumstances in which lay evidence consistent with the place,
				conditions, dangers, or hardships associated with particular military service
				does not require confirmatory official documentary evidence in order to
				establish the occurrence of an event or exposure during active military, naval,
				or air service.
							(3)The provisions required
				by section 5 of the Veterans' Dioxin and Radiation Exposure Compensation
				Standards Act (Public Law 98–542; 98 Stat.
				2727).
							.
				(b)Regulations
					(1)In
			 generalNot later than 210 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall promulgate regulations to
			 implement section 1154(a)(2) of title 38, United States Code, as added by
			 subsection (a).
					(2)Interim
			 regulationsIn the case that the Secretary is unable to
			 promulgate final regulations under paragraph (1) on or before the date that is
			 210 days after the date of the enactment of this Act, the Secretary shall
			 promulgate interim regulations on or before such date to be in effect until
			 such time as the Secretary promulgates final regulations.
					204.Extension of reduced
			 pension for certain veterans covered by Medicaid plans for services furnished
			 by nursing facilitiesSection
			 5503(d)(7) is amended by striking September 30, 2011 and
			 inserting September 30, 2014.
			205.Enhancement of
			 disability compensation for certain disabled veterans with difficulties using
			 prostheses and disabled veterans in need of regular aid and attendance for
			 residuals of traumatic brain injury
				(a)Veterans Suffering
			 Anatomical Loss of Hands, Arms, or LegsSection 1114 is amended—
					(1)in subsection (m)—
						(A)by striking at a level, or with
			 complications, and inserting with factors; and
						(B)by striking at
			 levels, or with complications, and inserting with
			 factors;
						(2)in subsection (n)—
						(A)by striking at
			 levels, or with complications, and inserting with
			 factors;
						(B)by striking so
			 near the hip as to and inserting with factors that;
			 and
						(C)by striking so
			 near the shoulder and hip as to and inserting with factors
			 that; and
						(3)in subsection (o), by
			 striking so near the shoulder as to and inserting with
			 factors that.
					(b)Veterans with
			 service-Connected disabilities in need of regular aid and attendance for
			 residuals of traumatic brain injury
					(1)In
			 generalSuch section is further amended—
						(A)in subsection (p), by
			 striking the semicolon at the end and inserting a period; and
						(B)by adding at the end the
			 following new subsection:
							
								(t)Subject to section
				5503(c) of this title, if any veteran, as the result of service-connected
				disability, is in need of regular aid and attendance for the residuals of
				traumatic brain injury, is not eligible for compensation under subsection
				(r)(2), and in the absence of such regular aid and attendance would require
				hospitalization, nursing home care, or other residential institutional care,
				the veteran shall be paid, in addition to any other compensation under this
				section, a monthly aid and attendance allowance equal to the rate described in
				subsection (r)(2), which for purposes of section 1134 of this title shall be
				considered as additional compensation payable for disability. An allowance
				authorized under this subsection shall be paid in lieu of any allowance
				authorized by subsection
				(r)(1).
								.
						(2)Conforming
			 amendmentSection 5503(c) is amended by striking in
			 section 1114(r) and inserting in subsection (r) or (t) of
			 section 1114.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 August 31, 2010.
				206.Commencement of
			 period of payment of original awards of compensation for veterans retired or
			 separated from the uniformed services for catastrophic disability
				(a)Commencement of period
			 of paymentSubsection (a) of section 5111 is amended—
					(1)by inserting
			 (1) after (a);
					(2)in paragraph (1), as
			 designated by paragraph (1) of this subsection, by striking in
			 subsection (c) of this section and inserting in paragraph (2) of
			 this subsection and subsection (c); and
					(3)by adding at the end the
			 following new paragraph:
						
							(2)(A)In the case of a
				veteran who is retired or separated from the active military, naval, or air
				service for a catastrophic disability or disabilities, payment of monetary
				benefits based on an award of compensation based on an original claim shall be
				made as of the date on which such award becomes effective as provided under
				section 5110 of this title or another applicable provision of law.
								(B)In
				this paragraph, the term catastrophic disability, with respect to
				a veteran, means a permanent, severely disabling injury, disorder, or disease
				that compromises the ability of the veteran to carry out the activities of
				daily living to such a degree that the veteran requires personal or mechanical
				assistance to leave home or bed, or requires constant supervision to avoid
				physical harm to self or
				others.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to awards of
			 compensation based on original claims that become effective on or after that
			 date.
				(c)Technical correction
			 regarding waiver of retired paySection 5305 is amended by striking
			 section 1414 and inserting sections 1212(d)(2) and
			 1414.
				207.Applicability of
			 limitation to pension payable to certain children of veterans of a period of
			 warSection 5503(d)(5) is
			 amended—
				(1)by inserting (A) after
			 (5); and
				(2)by adding at the end the
			 following new subparagraph:
					
						(B)The provisions of this
				subsection shall apply with respect to a child entitled to pension under
				section 1542 of this title in the same manner as they apply to a veteran having
				neither spouse nor
				child.
						.
				208.Payment of dependency
			 and indemnity compensation to survivors of former prisoners of war who died on
			 or before September 30, 1999Section 1318(b)(3) is amended by striking
			 who died after September 30, 1999,.
			IIIReadjustment and
			 related benefit matters
			301.Repeal of limitation
			 on number of veterans enrolled in programs of independent living services and
			 assistance
				(a)In
			 generalSection 3120 is
			 amended—
					(1)by striking subsection
			 (e); and
					(2)by redesignating
			 subsection (f) as subsection (e).
					(b)Conforming
			 amendmentSubsection (a) of such section is amended by striking
			 described in subsection (f) and inserting described in
			 subsection (e).
				302.Eligibility of disabled veterans and
			 members of the Armed Forces with severe burn injuries for automobiles and
			 adaptive equipment
				(a)EligibilityParagraph (1) of section 3901 is
			 amended—
					(1)in subparagraph (A)—
						(A)in the matter preceding clause (i), by
			 striking in subclause (i), (ii), or (iii) below and inserting
			 in clause (i), (ii), (iii), or (iv) of this subparagraph;
			 and
						(B)by adding at the end the following new
			 clause:
							
								(iv)A severe burn injury (as determined
				pursuant to regulations prescribed by the
				Secretary).
								;
				and
						(2)in subparagraph (B), by striking
			 subclause (i), (ii), or (iii) of clause (A) of this paragraph
			 and inserting clause (i), (ii), (iii), or (iv) of subparagraph
			 (A).
					(b)Stylistic amendmentsSuch section is further amended—
					(1)in the matter preceding paragraph (1), by
			 striking chapter— and inserting chapter:;
					(2)in paragraph (1)—
						(A)in the matter preceding subparagraph (A),
			 by striking means— and inserting means the
			 following:;
						(B)in subparagraph (A)—
							(i)in the matter preceding clause (i), by
			 striking any veteran and inserting Any
			 veteran;
							(ii)in clauses (i) and (ii), by striking the
			 semicolon at the end and inserting a period; and
							(iii)in clause (iii), by striking ;
			 or and inserting a period; and
							(C)in subparagraph (B), by striking any
			 member and inserting Any member.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
				303.Enhancement of
			 automobile assistance allowance for veterans
				(a)Increase in amount of
			 allowanceSubsection (a) of section 3902 is amended by striking
			 $11,000 and inserting $22,500 (as adjusted from time to
			 time under subsection (e)).
				(b)Annual
			 adjustmentSuch section is further amended by adding at the end
			 the following new subsection:
					
						(e)(1)Effective on October 1
				of each year (beginning in 2011), the Secretary shall increase the dollar
				amount in effect under subsection (a) to an amount equal to 80 percent of the
				average retail cost of new automobiles for the preceding calendar year.
							(2)The
				Secretary shall establish the method for determining the average retail cost of
				new automobiles for purposes of this subsection. The Secretary may use data
				developed in the private sector if the Secretary determines the data is
				appropriate for purposes of this
				subsection.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
				304.Payment of unpaid
			 balances of Department of Veterans Affairs guaranteed loansSection 3732(a)(2) is amended—
				(1)by striking Before
			 suit and inserting (A) Before suit; and
				(2)by adding at the end the
			 following new subparagraph:
					
						(B)In
				the event that a housing loan guaranteed under this chapter is modified under
				the authority provided under section 1322(b) of title 11, the Secretary may pay
				the holder of the obligation the unpaid balance of the obligation due as of the
				date of the filing of the petition under title 11 plus accrued interest, but
				only upon the assignment, transfer, and delivery to the Secretary (in a form
				and manner satisfactory to the Secretary) of all rights, interest, claims,
				evidence, and records with respect to the housing
				loan.
						.
				IVEmployment and
			 reemployment rights of members of the Uniformed Services
			401.Waiver of sovereign
			 immunity under the 11th Amendment with respect to enforcement of
			 USERRA
				(a)In
			 generalSection 4323 is
			 amended—
					(1)in subsection (b) by
			 striking paragraph (2) and inserting the following new paragraph:
						
							(2)In
				the case of an action against a State (as an employer) by a person, the action
				may be brought in the appropriate district court of the United States or State
				court of competent
				jurisdiction.
							;
					(2)by redesignating
			 subsection (i) as subsection (j); and
					(3)by inserting after
			 subsection (h) the following new subsection (i):
						
							(i)Waiver of State
				sovereign immunity(1)A State’s receipt or use of Federal
				financial assistance for any program or activity of a State shall constitute a
				waiver of sovereign immunity, under the 11th amendment to the Constitution or
				otherwise, to a suit brought by—
									(A)a
				person who is or was an employee in that program or activity for the rights or
				benefits authorized the person by this chapter;
									(B)a
				person applying to be such an employee in that program or activity for the
				rights or benefits authorized the person by this chapter; or
									(C)a
				person seeking reemployment as an employee in that program or activity for the
				rights or benefits authorized the person by this chapter.
									(2)In this subsection, the
				term program or activity has the meaning given that term in
				section 309 of the Age Discrimination Act of
				1975 (42 U.S.C.
				6107).
								.
					(b)ApplicationThe
			 amendments made by subsection (a) shall apply to—
					(1)any failure to comply
			 with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this Act;
			 and
					(2)all actions or complaints
			 filed under such chapter 43 that are commenced after the date of the enactment
			 of this Act.
					402.Clarifying the
			 definition of successor in interest
				(a)In
			 generalSection 4303(4) is
			 amended by adding at the end the following new subparagraph:
					
						(D)(i)Whether the term
				successor in interest applies with respect to an entity described
				in subparagraph (A) for purposes of clause (iv) of such subparagraph shall be
				determined on a case-by-case basis using a multi-factor test that considers the
				following factors:
								(I)Substantial continuity of
				business operations.
								(II)Use of the same or
				similar facilities.
								(III)Continuity of work
				force.
								(IV)Similarity of jobs and
				working conditions.
								(V)Similarity of supervisory
				personnel.
								(VI)Similarity of machinery,
				equipment, and production methods.
								(VII)Similarity of products
				or services.
								(ii)The
				entity's lack of notice or awareness of a potential or pending claim under this
				chapter at the time of a merger, acquisition, or other form of succession shall
				not be considered when applying the multi-factor test under clause
				(i).
							.
				(b)ApplicationThe
			 amendment made by subsection (a) shall apply to—
					(1)any failure to comply
			 with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this Act;
			 and
					(2)all actions or complaints
			 filed under such chapter 43 that are pending on or after the date of the
			 enactment of this Act.
					403.Clarifying that USERRA
			 prohibits wage discrimination against members of the Armed Forces
				(a)In
			 generalSection 4303(2) is
			 amended by striking other than and inserting
			 including.
				(b)ApplicationThe
			 amendment made by subsection (a) shall apply to—
					(1)any failure to comply
			 with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this Act;
			 and
					(2)all actions or complaints
			 filed under such chapter 43 that are pending on or after the date of the
			 enactment of this Act.
					404.Requirement that
			 Federal agencies provide notice to contractors of potential USERRA
			 obligations
				(a)Civilian
			 agenciesThe Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end the following new
			 section:
					
						318.Notice to contractors
				of potential obligations relating to employment and reemployment of members of
				the Armed ForcesEach contract
				for the procurement of property or services that is entered into by the head of
				an executive agency shall include a notice to the contractor that the
				contractor may have obligations under chapter 43 of title 38, United States
				Code.
						.
				(b)Armed Forces
					(1)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							2334.Notice to contractors
				of potential obligations relating to employment and reemployment of members of
				the armed forcesEach contract
				for the procurement of property or services that is entered into by the head of
				an executive agency shall include a notice to the contractor that the
				contractor may have obligations under chapter 43 of title
				38.
							.
					(2)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following new item:
						
							
								2334. Notice to contractors of potential
				obligations relating to employment and reemployment of members of the armed
				forces.
							
							.
					405.Comptroller General of
			 the United States study on effectiveness of Federal programs of education and
			 outreach on employer obligations under USERRA
				(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study on the effectiveness of Federal programs of education and
			 outreach on employer obligations under chapter 43 of title 38, United States
			 Code.
				(b)Contents of
			 studyIn carrying out the study required by subsection (a), the
			 Comptroller General shall—
					(1)assess current practices
			 and procedures of Federal agencies for educating employers about their
			 obligations under chapter 43 of title 38, United States Code;
					(2)identify best practices
			 for bringing the employment practices of small businesses into compliance with
			 such chapter;
					(3)determine whether the
			 Employer Support for the Guard and Reserve, the Small Business Administration,
			 or other agencies could collaborate to develop a program to educate employers
			 regarding their obligations under such chapter; and
					(4)determine the effect on
			 recruitment and retention in the National Guard and Reserves of the failure of
			 employers to meet their reemployment obligations under such chapter.
					(c)Report to
			 CongressNot later than June 30, 2010, the Comptroller General
			 shall submit to Congress a report on the study conducted under subsection (a),
			 including the following:
					(1)The findings of the
			 Comptroller General with respect to such study.
					(2)The recommendations of
			 the Comptroller General for the improvement of education and outreach for
			 employers with respect to their obligations under chapter 43 of title 38,
			 United States Code.
					406.Technical
			 amendments
				(a)Amendment to
			 Congressional Accountability Act of 1995Section 206(b) of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1316(b)) is amended by
			 striking under paragraphs (1), (2)(A), and (3) of section 4323(c) of
			 title 38, United States Code and inserting under section 4323(d)
			 of title 38, United States Code.
				(b)Amendment to section
			 416 of title 3, United States CodeSection 416(b) of title 3,
			 United States Code, is amended by striking under paragraphs (1) and
			 (2)(A) of section 4323(c) of title 38 and inserting under
			 section 4323(d) of title 38.
				(c)Amendment to section
			 4324 of title 38, United States CodeSection 4324(b)(4) of title
			 38, United States Code, is amended by inserting before the period the
			 following: declining to initiate an action and represent the person
			 before the Merit Systems Protection Board.
				VBurial and memorial matters
			501.Supplemental benefits for veterans for
			 funeral and burial expenses
				(a)Funeral expenses
					(1)In generalChapter 23 is amended by inserting after
			 section 2302 the following new section:
						
							2302A.Funeral expenses: supplemental
				benefits
								(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2302(a) of this title, the Secretary is also
				authorized and directed to pay the recipient of such payment a supplemental
				payment under this section for the cost of such burial and funeral.
									(2)No supplemental payment shall be made under
				this subsection if the Secretary has expended all funds that were specifically
				provided for purposes of this subsection in an appropriations Act.
									(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $900 (as adjusted from time to time
				under subsection (c)).
								(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2010, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
									(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
									(2)the sum of the amount described in section
				2302(a) of this title and the amount under paragraph (1), multiplied by the
				percentage by which—
										(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
										(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
										(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
										(A)the amount of funding that would be
				necessary to provide supplemental payments under this section to all eligible
				recipients for the remainder of the fiscal year in which such an estimate is
				made; and
										(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental payments under
				this section in the next fiscal year.
										(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
									(3)The dates described in this paragraph are
				the following:
										(A)April 1 of each year.
										(B)July 1 of each year.
										(C)September 1 of each year.
										(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
										(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
									(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
									(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2302 the
			 following new item:
						
							
								2302A. Funeral expenses: supplemental
				benefits.
							
							.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2302A of title 38,
			 United States Code (as added by this subsection).
					(b)Death from service-Connected
			 disability
					(1)In generalChapter 23 is amended by inserting after
			 section 2307 the following new section:
						
							2307A.Death from service-connected disability:
				supplemental benefits for burial and funeral expenses
								(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2307(1) of this title, the Secretary is also
				authorized and directed to pay the recipient of such payment a supplemental
				payment under this section for the cost of such burial and funeral.
									(2)No supplemental payment shall be made under
				this subsection if the Secretary has expended all funds that were specifically
				provided for purposes of this subsection in an appropriations Act.
									(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $2,100 (as adjusted from time to
				time under subsection (c)).
								(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2010, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
									(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
									(2)the sum of the amount described in section
				2307(1) of this title and the amount under paragraph (1), multiplied by the
				percentage by which—
										(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
										(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
										(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
										(A)the amount of funding that would be
				necessary to provide supplemental payments under this section to all eligible
				recipients for the remainder of the fiscal year in which such an estimate is
				made; and
										(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental payments under
				this section in the next fiscal year.
										(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
									(3)The dates described in this paragraph are
				the following:
										(A)April 1 of each year.
										(B)July 1 of each year.
										(C)September 1 of each year.
										(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
										(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
									(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
									(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2307 the
			 following new item:
						
							
								2307A. Death from service-connected disability:
				supplemental benefits for burial and funeral
				expenses.
							
							.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2307A of title 38,
			 United States Code (as added by this subsection).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, and shall apply with respect
			 to deaths occurring on or after that date.
				502.Supplemental plot allowances
				(a)In generalChapter 23 is amended by inserting after
			 section 2303 the following new section:
					
						2303A.Supplemental plot allowance
							(a)In general(1)Subject to the availability of funds
				specifically provided for purposes of this subsection in advance in an
				appropriations Act, whenever the Secretary makes a payment for the burial and
				funeral of a veteran under section 2303(a)(1)(A) of this title, or for the
				burial of a veteran under paragraph (1) or (2) of section 2303(b) of this
				title, the Secretary is also authorized and directed to pay the recipient of
				such payment a supplemental payment under this section for the cost of such
				burial and funeral or burial, as applicable.
								(2)No supplemental plot allowance payment
				shall be made under this subsection if the Secretary has expended all funds
				that were specifically provided for purposes of this subsection in an
				appropriations Act.
								(b)AmountThe amount of the supplemental payment
				required by subsection (a) for any death is $445 (as adjusted from time to time
				under subsection (c)).
							(c)AdjustmentWith respect to deaths that occur in any
				fiscal year after fiscal year 2010, the supplemental payment described in
				subsection (b) shall be equal to the sum of—
								(1)the supplemental payment in effect under
				subsection (b) for the preceding fiscal year (determined after application of
				this subsection), plus
								(2)the sum of the amount described in section
				2303(a)(1)(A) of this title and the amount under paragraph (1), multiplied by
				the percentage by which—
									(A)the Consumer Price Index (all items, United
				States city average) for the 12-month period ending on the June 30 preceding
				the beginning of the fiscal year for which the increase is made, exceeds
									(B)such Consumer Price Index for the 12-month
				period preceding the 12-month period described in subparagraph (A).
									(d)Estimates(1)From time to time, the Secretary shall make
				an estimate of—
									(A)the amount of funding that would be
				necessary to provide supplemental plot allowance payments under this section to
				all eligible recipients for the remainder of the fiscal year in which such an
				estimate is made; and
									(B)the amount that Congress would need to
				appropriate to provide all eligible recipients with supplemental plot allowance
				payments under this section in the next fiscal year.
									(2)On the dates described in paragraph (3),
				the Secretary shall submit to the appropriate committees of Congress the
				estimates described in paragraph (1).
								(3)The dates described in this paragraph are
				the following:
									(A)April 1 of each year.
									(B)July 1 of each year.
									(C)September 1 of each year.
									(D)The date that is 60 days before the date
				estimated by the Secretary on which amounts appropriated for the purposes of
				this section for a fiscal year will be exhausted.
									(e)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means—
								(1)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the Senate; and
								(2)the Committee on Appropriations and the
				Committee on Veterans' Affairs of the House of
				Representatives.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item related to section 2303 the
			 following new item:
					
						
							2303A. Supplemental plot
				allowance.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2009, and shall apply with respect
			 to deaths occurring on or after that date.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs such sums as
			 may be necessary to carry out the provisions of section 2303A of title 38,
			 United States Code (as added by subsection (a)).
				VIOther matters
			601.National Academies review of best
			 treatments for Gulf War Illness
				(a)In generalThe Secretary of Veterans Affairs shall
			 enter into a contract with the Institute of Medicine of the National Academies
			 to conduct a comprehensive review of the best treatments for Gulf War
			 Illness.
				(b)Group of medical
			 professionalsIn conducting
			 the study required under subsection (a), the Institute of Medicine shall
			 convene a group of medical professionals who are experienced in treating
			 individuals diagnosed with Gulf War illness as follows:
					(1)Members of the Armed Forces who served
			 during the Persian Gulf War in the Southwest Asia theater of operations.
					(2)Members of the Armed Forces who served in
			 the Post 9/11 Global Operations theaters.
					(c)ReportsThe contract required
			 by subsection (a) shall require the Institute of Medicine to submit to the
			 Secretary and to the appropriate committees of Congress a report on the review
			 required under subsection (a) not later than December 31, 2011. The final
			 report shall include such recommendations for legislative or administrative
			 action as the Institute considers appropriate in light of the results of the
			 review.
				(d)FundingThe Secretary shall provide the Institute
			 of Medicine with such funds as are necessary to ensure the timely completion of
			 the review required under subsection (a).
				(e)DefinitionsIn this section:
					(1)Appropriate committees
			 of CongressThe term
			 appropriate committees of Congress means—
						(A)the Committee on Veterans' Affairs of the
			 Senate; and
						(B)the Committee on Veterans' Affairs of the
			 House of Representatives.
						(2)Gulf War
			 IllnessThe term Gulf War Illness means a medically
			 unexplained chronic multisymptom illness, such as chronic fatigue syndrome,
			 fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of
			 signs or symptoms relating to service in the Persian Gulf War or Post 9/11
			 Global Operations theaters.
					(3)Persian Gulf
			 WarThe term Persian
			 Gulf War has the meaning given that term in section 101(33) of title 38,
			 United States Code.
					(4)Post 9/11 Global
			 Operations theatersThe term
			 Post 9/11 Global Operations theaters means Afghanistan, Iraq, or
			 any other theater in which the Global War on Terrorism Expeditionary Medal is
			 awarded for service.
					602.Extension of
			 National Academy of Sciences reviews and evaluations regarding illness and
			 service in Persian Gulf War
				(a)Review and evaluation
			 of toxic drugs and illnesses associated with Persian Gulf WarSection 1603(j) of the Persian Gulf War
			 Veterans Act of 1998 (38 U.S.C. 1117 note) is amended by striking
			 October 1, 2010 and inserting October 1,
			 2015.
				(b)Review and evaluation
			 of available evidence regarding illness and service in Persian Gulf
			 War
					(1)In
			 generalSection 101(j) of the Veterans Programs Enhancement Act
			 of 1998 (Public Law 105–368; 112 Stat. 3321) is amended by striking 11
			 years after and all that follows through under subsection
			 (b) and inserting on October 1, 2018.
					(2)Conforming
			 amendmentSection 1604 of the Persian Gulf War Veterans Act of
			 1998 (Public Law 105–277; 38 U.S.C. 1117 note) is repealed.
					603.Extension of
			 authority for regional office in Republic of the PhilippinesSection 315(b) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2011.
			604.Aggregate amount of
			 educational assistance available to individuals who receive both survivors' and
			 dependents educational assistance and other veterans and related educational
			 assistance
				(a)Aggregate amount
			 availableSection 3695 is amended—
					(1)in subsection (a)(4), by
			 striking 35,; and
					(2)by adding at the end the
			 following new subsection:
						
							(c)The aggregate period for
				which any person may receive assistance under chapter 35 of this title, on the
				one hand, and any of the provisions of law referred to in subsection (a), on
				the other hand, may not exceed 81 months (or the part-time equivalent
				thereof).
							.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall take effect on October 1, 2010, and
			 shall not operate to revive any entitlement to assistance under chapter 35 of
			 title 38, United States Code, or the provisions of law referred to in section
			 3695(a) of such title, as in effect on the day before such date, that was
			 terminated by reason of the operation of section 3695(a) of such title, as so
			 in effect, before such date.
				(c)Revival of entitlement
			 reduced by prior utilization of chapter 35 assistance
					(1)In
			 generalSubject to paragraph (2), in the case of an individual
			 whose period of entitlement to assistance under a provision of law referred to
			 in section 3695(a) of title 38, United States Code (other than chapter 35 of
			 such title), as in effect on September 30, 2010, was reduced under such section
			 3695(a), as so in effect, by reason of the utilization of entitlement to
			 assistance under chapter 35 of such title before October 1, 2010, the period of
			 entitlement to assistance of such individual under such provision shall be
			 determined without regard to any entitlement so utilized by the individual
			 under chapter 35 of such title.
					(2)LimitationThe
			 maximum period of entitlement to assistance of an individual under paragraph
			 (1) may not exceed 81 months.
					605.Technical
			 correctionSection 5503(c) is
			 amended by striking veterans' and inserting
			 veteran's.
			
	
		September 2, 2009
		Reported with an amendment
	
